PHILLIPS, Judge.
Defendant’s first and main contention is that the pretrial photographic identification procedure employed by the State was unnecessarily suggestive and created a substantial likelihood that the identification at trial was tainted, thus requiring its exclusion. This contention is without merit. Following defendant’s motion to suppress, Judge Lewis conducted an extensive voir dire hearing thereon. Testimony at the hearing indicated that within twenty-four hours of the robbery a group of five to seven photographs was presented to both Burnette and Saunders, but on separate occasions, with the request that they select the perpetrator if he was among those pictured. Each immediately selected defendant’s *297picture from the group and each testified that he got a good look at defendant either before or during the robbery and had no difficulty recognizing him both in the picture and in court. Burnette testified that: He looked at defendant for two or three minutes in a well-lighted part of the store while defendant held a sawed-off shotgun on him, recognized him in court from seeing him at that time, and accurately described defendant’s appearance, physical characteristics and attire to the police officers immediately after the robbery. Saunders testified that: He was in defendant’s presence for three to four minutes outside the store, which was also well-lighted, and even though he spent most of that time in conversation with Milton Ford, he also was observing defendant a short distance away, and was sure from seeing defendant in court that he was the person with Ford just before the robbery. From the evidence so heard, the court found and concluded that the identification procedures employed were “not so impermissibly suggestive as to give rise to a substantial likelihood of irreparable misidentification” and also that the in-court identification of defendant by the witnesses “is of origin independent of any out-of-Court identification procedure.” Since the findings and conclusions so found and made are supported by competent evidence, they are conclusive, State v. Long, 293 N.C. 286, 237 S.E. 2d 728 (1977), and this assignment of error is therefore denied.
Defendant’s only other contention is that he was deprived of a fair trial because the court joined his trial with that of his accomplice, Ford. The express basis for the contention, as stated in the assignment of error that supports it, is that the State’s joinder motion was not in writing and was made after arraignment. Arraignment was waived on 17 August 1982. The State’s oral motion to join was made during the October 25, 1982 session of court, when the trial judge was hearing various motions by the defendants. The motion was really made in response to defense counsel’s inquiry as to whether Ford and defendant were going to be tried together and counsel asked the court to defer its ruling for a day or two until the two defense lawyers could determine whether any conflict existed between the defendants. Apparently, no grounds for conflict were found, since defendant did not mention joinder again, according to the record and transcript, until the trial began six weeks later. At that time both defendants, without either explanation or argument, asked the court to note *298their objections to being tried together. Defendant does not state in his brief how he might have been prejudiced because the State’s motion was not in writing and we cannot perceive that he was. Certainly, the record fails to show defendant was prejudiced by the oral motion. State v. Campbell, 51 N.C. App. 418, 276 S.E. 2d 726 (1981).
Furthermore, when the grounds for joinder set forth in G.S. 15A-926(b)(2) exist, as they clearly did here, the court can order a joinder on its own initiative without a motion of any kind, written or oral. State v. Cottingham, 30 N.C. App. 67, 226 S.E. 2d 387 (1976).
No error.
Judges Wells and Braswell concur.